 

Exhibit 10.50

 

HUGHES ELECTRONICS CORPORATION

 

Acknowledgement Agreement and

Amendment to Executive

Change in Control Severance Agreement

 

This Acknowledgement Agreement and Amendment to Executive Change in Control
Severance Agreement (“Agreement”) is entered into on December           , 2003,
by and between Hughes Electronics Corporation, a Delaware corporation (the
“Company”) and Eddy Hartenstein (“Executive”).

 

Recitals

 

A. The News Corporation Limited, an Australia corporation (“News Corporation”),
the Company and General Motors Corporation, a Delaware corporation (“GM”), are
parties to that certain Stock Purchase Agreement dated as of April 9, 2003, as
amended (the “SPA”), and various other Transaction Agreements (as defined in the
SPA). Pursuant to the SPA and the other Transaction Agreements, News Corporation
will, subject to the terms and conditions of such agreements, acquire 34%
ownership of the common stock of the Company, and various changes will be made
in the directors of the Company, as specified in the Merger Agreement (as
defined in the SPA), effective at the Merger Effective Time (as defined in the
Merger Agreement) and various changes will also be made in the management of the
Company and its subsidiaries as approved by the Board of Directors or management
of the Company at the Merger Effective Time. In this connection, Executive has
been advised that Executive’s employment by the Company will be terminated at
the Merger Effective Time.

 

B. Executive is a party to various agreements or plans with the Company
including, without limitation, the Cash Retention Bonus Program as amended
January 28, 2003 (“Retention Plan”), with related Participation Notice dated
July 9, 2001, and the Executive Change in Control Severance Agreement entered
into on July 9, 2001 (“Severance Agreement”), which the parties now wish to
amend or clarify as provided in this Agreement.

 

Therefore, for good and valuable consideration and the mutual covenants set
forth herein, the parties hereto agree as follows:

 

1. Acknowledgements

 

  1.1.

The Company and Executive mutually acknowledge and agree that, however
Executive’s separation may be publicly characterized and regardless of any
resignation letter or other document which Executive may execute at the request
of the Company, Executive shall be entitled to the Retention Bonus, payable in
accordance with the Retention Plan and this Agreement, and Executive’s
termination of employment shall be considered a termination

 

1



--------------------------------------------------------------------------------

 

without “Cause” or for “Good Reason” (as such terms are defined in the Severance
Agreement), in each case effective at the Merger Effective Time.

 

  1.2. The Company and Executive mutually acknowledge and agree that the
Transactions constitute a Change in Control for purposes of the Retention Plan,
the Severance Agreement and other Company plans in which Executive participates.

 

  1.3. Since Executive’s employment will be terminated at the Merger Effective
Time, fifty percent (50%) of the Retention Bonus shall be paid to Executive in
the form of a lump-sum cash payment on the Merger Effective Time and the
remaining fifty percent (50%) shall be paid to Executive in the form of a
lump-sum cash payment within thirty (30) days after the Merger Effective Time.

 

2. Amendments of Severance Agreement

 

  2.1. The definition of “Base Compensation” as set forth in the Severance
Agreement is amended and restated in its entirety to read as follows:

 

“ ‘Base Compensation’ means $1,584,028.”

 

  2.2. Paragraph b. of Section 2.2 of the Severance Agreement is amended and
restated in its entirety to read as follows:

 

“an amount equal to $919,000.”

 

  2.3. Paragraph c. of Section 2.2 of the Severance Agreement is amended and
restated in its entirety to read as follows:

 

“the Company shall issue to Executive that number of shares of its common stock,
$.01 par value (“Shares”), which is equal to the sum of (i) 9,260 Shares, plus
(ii) 34,440 Shares multiplied by a fraction, the numerator of which is the
number of days elapsed from January 1, 2002 to the Merger Effective Time and the
denominator of which is 1,096, plus (iii) 48,280 Shares multiplied by a
fraction, the numerator of which is the number of days elapsed from January 1,
2003 to the Merger Effective Time and the denominator of which is 1,096;
provided, however, that instead of issuing such Shares, the Company, at its
option, may instead pay the cash equivalent amount, determined using the fair
market value (mean of the highest and lowest sales prices reported on the New
York Stock Exchange) of the Shares on the date of termination; and”

 

  2.4. Paragraph d of Section 2.2 of the Severance Agreement is amended and
restated in its entirety to read as follows:

 

“d. all Company stock options held by the Executive, other than stock options
granted on June 22, 2001 (the “June 22 Options”), shall become fully vested and
shall remain exercisable in accordance with the Hughes Electronics Corporation
Incentive Plan (“Plan”) and, in the case of the June 22 Options, such June 22
Options will continue to vest in

 

2



--------------------------------------------------------------------------------

accordance with their terms. In addition, as provided in paragraph 7(c)(iii) of
the Plan, the June 22 Options shall terminate on the fifth anniversary of the
date of termination of Executive’s employment, subject to the rules set forth in
such paragraph of the Plan.”

 

3. Ratification of Retention Plan and Severance Agreement

 

As affected by this Agreement, the Retention Plan and Severance Agreement are
each ratified and confirmed and shall remain in effect in accordance with the
terms thereof as so affected.

 

4. Applicable Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date and year first above written.

 

THE COMPANY:

HUGHES ELECTRONICS CORPORATION

By:    

Name:

   

Title:

   

 

EXECUTIVE:

 

Eddy Hartenstein

 

3